 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe substantial bargaining history predicated thereon," we find thatthe por'twide units requested by the Petitioners are too limited in scopeto be appropriate.We shall, therefore, dismiss the petitions.[The Board dismissed the petitions.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.11The Board has held that a bargaining history for somewhat more than a year's dura-tion is substantial and may be controlling as to the scope of the appropriate unitOwen-s-IllinoisGlass Company,108 NLRB 947, 950Reeves Brothers,Incorporated,.Bishopville Finishing Division.successor to Fairforest Finishing Company,Bishopville Finish-ing Division,Bishopville Company1andUnited Textile Work-ers of America,AFL-CIO.Case No. 11-C_A-906. August .3,1956DECISION AND ORDEROn April 10, 1956, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair-labor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the-Intermediate Report attached hereto.The Trial Examiner also foundno violation with respect to certain allegations of the complaint andrecommended that such allegations be dismissed.Thereafter, theRespondent and the Union filed exceptions to the Intermediate Re-port and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report,' the, exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of* the Trial Examiner.'ORDERof the National Labor Relations Act, as amended, the National Labor1The Employer's name was inadvertently spelled "Reaves "2 The Union excepted to the Trial Examiner's finding that Everett Hall and Guy Smithwe not supervisors and, accordingly,that threats and interrogation attributed to them arenot violative of the ActIn view of our finding that the Respondent had otherwiseviolated Section 8 (a) (1) of the Act, we deem it unnecessary to resolve this issue becausethe finding of additional violation based on the conduct of Hall and Smith would becumulative in character116 NLRB No 56 REEVES BROTHERS, INCORPORATED423Relations Board hereby orders that Respondent Company, ReevesBrothers, Incorporated, Bishopville Finishing Division, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in and activities in behalf of theUnited Textile Workers of America, AFL-CIO, or any other labororganization of its employees, by discriminating in regard to the hireor tenure of employment of its employees.(b)Making statements to employees that it knows the identity oftheir leader in their union activities and that it will get rid of himfor engaging in such activities, and making threats to employees thatthey will be discharged for engaging in union activities.(c) Interrogating employees as to their union activities in a man-ner constituting interference with, restraint, or coercion of employeesin violation of Section 8 (a) (1) of the Act.(d)Requesting and sending employees to attend union meetingsof its employees in order to acquire and report information concern-ing what transpires at such meetings.(e) In any other manner, interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist United Textile Workers of America, AFT CIO,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidand protection, or to refrain from engaging in such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act, as guaranteed in Sec-tion 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Ernest Gainey immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority or other rights and privileges, or place his name on apreferential list, and make him whole for any loss of earning suf-fered as a result of the discrimination against him in accordancewith the terms and subject to the conditions described in the sectionof the Intermediate Report entitled "The Remedy."(b) Post at its plant in Bishopville, South Carolina, copies of thenotice attached to the Intermediate Report marked "Appendix." ICopies of said notice, to be furnished by the Regional Director for3This notice is amended by substituting for the words"The Recommendations of aTrial Examiner"the words"A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Eleventh Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respondent im-mediately upon receipt thereof and maintained by it for a period ofsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue and the rights of employment under the terms of this Order.(d) Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what'steps ithas taken to comply therewith.It is further ordered that the complaint, insofar as it contains al-legations on which no findings of violation have been made herein,be, and it hereby is, dismissed.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpona charge filedby the United Textile Workers of America, AFL-CIO,hereincalled theUnion,the General Counsel of theNational LaborRelations Board, bythe RegionalDirector for the EleventhRegion(Winston-Salem,NorthCarolina),issued his complaintdatedJanuary 3,1956, againstFairforest Company,BishopvilleFinishingDivision.Subsequent to the issuance of the complaint,the aforesaidFairforestCompany changed its corporate name to Reeves Brothers, Incorporated,Bishopville Finishing Division.'Itwill be referred to herein as the Respondent.The complaintallegedthatthe Respondent had engaged in and was engaging in un-fair labor practices affecting commerce within the meaningof Section8 (a) (1) and(3) and Section 2(6) and(7) of theNationalLaborRelationsAct, 61Stat. 136,herein calledthe Act.Copies of the complaint,charge, and notice of the hearingwere duly servedupon the parties hereto.The complaintspecifies several acts alleged to have been committed by agentsof the Respondent at its Bishopville,SouthCarolina,plant which interfered with,restrained,and coerced employees in the exercise of rights guaranteed by Section 7of theAct in violation of Section 8 (a) (1) ofthe Act.The complaintalso allegedthe unlawful dischargeby theRespondent of employee Ernest Gainey in violationof Section 8 (a) (3) of theAct.The answer filed bythe Respondent denies thecommission of any conduct violativeof the Act.Pursuant to notice a hearing was held at Bishopville,SouthCarolina,on February16 and17, 1956, beforeThomas N. Kessel,the TrialExaminer duly designated toconduct the hearing.The General Counseland the Respondent appeared throughcounsel, and a represeratativz appeared for theUnion.Full opportunity to beheard,to examine and cross-examine witnesses,and to produceevidencewas affordedall parties.After theclose of the hearing the Respondent filed abriefwith theTrial Examiner whichhas been carefully considered.Upon the entirerecordin the case,and from his observationof thewitnesses, theTrial Examiner makes the following:'Upon motion at the hearing,the pleadings and all formal papers in this proceeding«ele amended to iefiect the change in the Respondent's name. REEVES BROTHERS, INCORPORATED425FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSThe complaint alleges that the Respondent is a South Carolina corporation withitsprincipal office and place of business in Spartanburg, South Carolina; that itoperates plants at Spartanburg, and Bishopville, South Carolina, and at Columbus,Georgia, for the manufacture and sale of synthetic fabrics; and that during the pastcalendar year, in the course of the operation of business at its Bishopville plant, itsold and, directly shipped to customers outside South Carolina finished productsvalued in excess of $1,000,000.The Respondent's answer admits these allegationsand concedes that it is engaged in commerce within the meaning of the Act. I sofind.II.THE LABOR ORGANIZATION INVOLVEDUnited Textile Workers of America, AFL-CIO,isa labor organization admittingto membership employees of theRespondent.HI.THE UNFAIR LABOR PRACTICESa.Evidence relating to allegations of interference, restraint, and coercionThe campaign to unionize the Respondent's Bishopville employees started in lateApril or early May 1955 and progressed during the ensuing months to the pointwhere approximately 75 of the 200 to 225 employees had signed cards designatingthe Union as their representative.The Union's first meeting for the employees washeld on August 6 in a vacant store on the main business street of Bishopville.Asecond meeting was held at the same location on August 13.Except for one incidentalleged to have occurred on October 4, 1955, all conduct specified in the complaintas constituting violations by the Respondent of Section 8 (a) (1) occurred during thecourse of the foregoing organizational activities.The record includes the followingevidence relative to such conduct.Employees Archie Mooneyhan,and Lee Stokes, Jr., testified that at a plant safetymeeting on July 5, 1955, attended by them, Foreman Garland Street in effect toldthe employees present that if the Union were to come in the Respondent would closethe plant.Foreman Street flatly denied having made such a remark either at asafetymeeting or elsewhere.He was supported by the testimony of employeesStafford Farmer, T. W. Watson, and Frank Hall who claimed they attended everysafety meeting conducted by Street during his tenure with the Respondent and neverheard him make the comment attributed to him. I resolve this testimonial conflictby crediting Street's corrobated positive denial of the less certain testimony byMooneyhan and his corroborator.Employee Harvey Dampier testified that on August 5, 1955, Assistant Plant Super-intendent John Clark had engaged him in conversation in the plant and asked himabout his union activities and how the Union was coming along; that Clark thenasserted that if the Union came in the Respondent would close the plant; and that herequested him to attend a union meeting and report back what was said there.Dampier testified that Clark further observed that he knew who was responsible forthe union movement, that he identified Ernest Gainey as the ringleader, and statedthat he was going to get rid of him.According to Dampier, Clark asked him onAugust 8 or 9 whether he had attended the August 6 union meeting and how theUnion was progressing.Clark did not testify. It was stipulated at the hearing thathe now works for another employer in New York City. Dampier further testified thatshortly before the August 6 union meeting Edward "Shorty" Hall, who was identifiedby him as the foreman of the dyehouse where he worked at the time, asked himhow the Union was progressing.Hall did not testify and the Respondent offered noexplanation for its failure to call him as a witness.Dampier conceded that he hadsigned a union card and had helped Gainey procure the signatures of other em-ployees.I have considered this circumstance as a factor indicating Dampier's in-terest in the outcome of this proceeding. It is not by itself reason for failing to credithim. I find from Dampier's uncontradicted testimony that Clark and Hall made thecomments attributed to them by him.Employee Pearlie R. Amerson testified that on August 12 or 13, 1955, as he wasabout to leave his work, Henry Lane, head foreman of the preparation departmentwhere Amerson worked, told him that he had heard he was for the Union and thatif he wanted to keep his job he had better watch what he was doing. EmployeeGilbert; Lowery, -testified that;he was nearby when Lane spoke to Amerson and cor-roborated the latter's account of what Lane said to him.Lane did not testify andno explanation was offered by the Respondent for its failure to call him as a witness. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARD1 find from Amerson's uncontradicted and corroborated testimony that Lane madethe comments attributed to him.Employee Gary Grantham testified that on August 8, 1955,the aforementionedEverett Hall,who Grantham identified as his shift foreman in the dye department,remarked to him that he had heard there had been a union meeting attended by apretty good crowd.He further testified that on August 11, Hall had spoken to himwhile at work and said that he had better watch himself because he, Hall,thoughtGrantham was helping to bring the Union into the plant;also, that Hall said hewould hate to see Grantham fired if he were not guilty of such conduct.Granthamfurther testified that Hall based his belief that he was aiding the Union on the factthatGrantham rode to and from work together with Ernest Gainey. I find fromGrantham's uncontradicted testimony that Hall had made the comments attributedto him.Employee Thomas Watson who works in the packing department identified GuySmith as his foreman.According to Watson,Smith had observed during the weekafter the Union'sAugust 6 meeting that if the Union came in the plant would close.Employee Ray Kelly, who also works under Smith,testified that Smith had madethe comment to him and other employees as related by Watson.Kelly added thatSmith's comment then was being voiced by rank-and-file employees throughout theplant.I find from Watson's and Kelly's uncontradicted testimony that Smith hadmade the comments attributed to him.Willie R. Watford had formerly been employedby theRespondent in the prepara-tion department and had worked during 1955 on the second shift under JenningsWatson who was identified by Watford as his shift foreman.Watford testified thatin the fall of 1955, fixing the date as sometime after he had received a 5-cent perhour pay raise,Watson had talked to him about the Union while at work,and, duringthe discussion in which Watford had stated he would have nothing to do with theUnion,Watson had remarked that if he did he would lose his job. I find from Wat-ford's uncontradicted testimony that Watson had made the comment attributed tohim.Employee Ernest Griggs, who works as an electrician in the maintenance depart-ment, testified that John T. McCantz,the chief electrician,had said to him that hehad heard that it was rumored in the mill that if the Union came in the plant wouldclose.Griggs did not indicate when this incident occurred.He also testified thaton an occasion in the summer of 1955 Junior Segars,the head guard, had made anidentical remark in the plant canteen where Griggs and other employees were havingcoffee and were discussing the Union.According to Griggs, the employees had al-ready heard this rumorEmployee Tommie Amerson testified that in a conversa-tion about the Union that he had had with Junior Segars in the guard room onOctober 4, 1955, Segars had told him that he didn't want to have anything to do withthe Union and also that he would not have anything to do with it were he in Amer-son's place.Segars conceded in testimony that he had repeated in the canteen inthe presence of Griggs and others the generally prevailing rumor in the plant as towhat might happen if the employees were unionized.He also conceded that he hadtold Amerson in a conversation in which Amerson had solicited his opinion of theUnion,that he didn't like it and that were he in his place he would"leave it off."There is uncontradicted evidence by the General Counsel'switnesses,which Icredit,that Guy Smith,referred to previously as a foreman in the packing depart-ment, had attended the August 6 union meeting where he had vigorously expressedhis opposition to unionization.The Respondent'sanswer admits that Smith hadattended the meeting at the request of Assistant Plant Superintendent John Clark,but denies that this was for the purpose of spying on the Union's activities.ErnestGainey, formerly employed by the Respondent,testified that during the August 6meeting he had gone outside to get a supply of union cards and had then observedEdward Lewis,foreman of the steam department,sitting in his automobile parked inthe street on the same side as the meeting place about two doors distant.On thisoccasion Gainey had raised his hand in apparent greeting,and Lewis had in similarmanner greeted himGainey testified that on the occasion of the August 13 unionmeeting he had seen.Lewis standing on,the sidewalk across the street from the meetingplace and had called out an invitation to Lewis to attend the meeting so he couldhear and see what took place. Employee Gilbert Lowery testified that he, too, hadseen Lewis sitting in his automobile as related by Gainey at the time of the August 6meeting hall, and had observed that he was still there 1 hour later when the meetingended.Lowery further testified that he had seen Lewis on August 13 standing acrossthe street from the Union'smeeting place facing its direction and that when thet2 hour meeting concluded he had seen him still standing there. Lewis denied that REEVES BROTHERS, INCORPORATED427he had ever knownin advancewhen the Union was to hold itsmeetings,or thathe had ever spied on the Union.He recalledthe occasionwhen Gaineyhad invitedhim to attend the August 13union meeting.He explained that he was present at thatparticular place and time because he had lefthis automobile at a service station to begreased and that in theinterim hehad walked up thestreet to a nearby drugstoreand was returning when Gaineyaddressed him.He claimed no recollection ofthe occasion when on August 6, as Gaineyhad related,he was sitting in his auto-mobile parked near the Union'smeetingplace on Main Street.He maintained thatitwas not unusualfor him to be on Bishopville'sMain Street on any Saturday after-noonand therewas nothing so uncommon about being greeted by someone from theCompany as to fix suchan incident in his mind.Itwas conceded by the GeneralCounsel that Bishopville'sMain Streeton Saturdayafternoon enjoys its busiest timeof the week and that itis a timeof the week whenthe greatest number of people andvehicles are to be found there.There may be no attribution to the Resvon'dett of any, liability for statutoryinfractions involved in the foregoingcomments and activitieswithout proof thatthe conduct in question was committed by agents of theRespondent.The GeneralCounsel contends that all persons shown to have engagedin thatconduct weremanagerial personnel or supervisors and henceagentsof the Respondent.TheRespondent concedes this as to some but notas toothers.By stipulation at thehearing it is established that during all times relevant to thisproceedingthat JohnClark was assistant superintendent of the Respondent's Bishopville plant, that Gar-land Street, Henry Lane, and Edward Lewis were foremen, and thatallof themwere supervisors within the meaning of the Act.There remains for considerationthe disputed status of Everett "Shorty" Hall, Junior Segars, John T. McCantz, GuySmith, and Jennings Watson.As to Hall, there is testimony by employee Harvey Dampier that he had workedunder him in the dye department on the first shift during the period from July toSeptember 1955.According to Dampier there were then about 15 employeesunder Hall who assigned work to them, and directed when, where, and how theyshould carry out their assignments. If he desired time off from work, Dampierwould go to Hall who would then take the matter up in the company office withhigher authority.Dampier acknowledged that Hall punched a time clock like therank-and-file employees, but asserted that he was known to the employees underhim as their foreman and that they regarded him as their "boss."Testimony byemployee Gary Grantham who also had worked in the dye department on the firstshift under Hall was in substantial accord with Dampier's testimonyas to Hall'ssupervisory status.Employee Gilbert Lowery, who had worked in the prepara-tion department in 1955, testified that in the course of his duties he occasionallywent to the dye department for packing boxes and that he had observedHall in thecapacity of "more of a floorman telling his men what to do and whento do it andwhat time to do it," and that the dye department employees considered him to betheir foreman.The hourly rates for dye department employees in 1955 rangedfrom $1.25 to $1.35, while Hall's rate was $1.50.Concerning Segars, employees Pearlie R. Amerson and Tommie Amerson, whoworked in the preparation department, and employee Ernest Griggs, who workedin the maintenance department, testified that they and the other employees con-sidered him as the head guard. Segars testified that the guardforce consists of himand three other guards.Each of them works a separate shift. Segars has thefirst shift.In point of service he is the senior guard.His rate of pay in the sum-mer of 1955 was $1.55 per hour. Two of the other guards were thenreceiving$1.10 per hour, and the third was paid $1.15 per hour.He conceded that he isrequired to see that the other guards perform their duties properly, and observesthem to make sure they are properly uniformed.While disclaiming that he hadinterviewed the other guards when they were hired to determine theirqualifications,he acknowledged that when applications had been received for guardpositions hehad helped pick the man he thought suitable, had expressed his opinion as to thesuitability of some who were hired, and that in fact some were hired for whomhe had indicated a favorable opinion.Regarding John T. McCantz, there is the testimony of Ernest Griggs and WilliamArchie Griggs that they both performed the dutiesof electriciansunder McCantzwho is known to them as the chief electrician.William Archie Griggs also per-formed mechanical duties in the maintenance department which wereassigned tohim and laid out by Benson, the maintenance department foreman, or byhis assist-ant, Steadman, but all his orders for electrical work came from McCantz.BothErnest and William Archie Griggs testified that McCantz not only assigned themtheir electrical work, but told them where, when, and how to do it if necessary, 428DECISIONSOF NATIONALLABOR RELATIONS BOARDand both, considered him to be their boss.,William ,Archie Griggs would go toMcCantz' hourly, rate of pay in August 1955 was $2, whileErnest Griggs then received $1.45 per hour, and the rate for the other Griggs was$1.30.The record shows that the electricians were part of the maintenance de-partment, over which Foreman; Benson was in charge.Guy, Smith,, according to aforementioned packing department employees ThomasWatson and Ray Kelly, had been their, foreman while working on the first shift in1955.Both these employees stated, that Smith had about eight employees underhim to whom he assigned work—, and told them what, when, and how to do it.When these employees desired time, off they would go to Smith. ,Watson's_dutiesconsist of -porting. cloth according to, shade. and, placing it in boxes which he sealspreparatory to shipment.Itappears, that, some of the other employees- underSmith-perform the same duties,,cwhile the, remainder-work on invoices.The pack-ing department is in a single room which also houses the inspection and putupdepartments.All three departments are under the supervision of Bryson Clamp.The hourly rate for the employees under Smith in August 1955 was $1.25, whilehe received $1 35 per hour.Employee Tommie Amerson had worked in 1955 on the second shift in thepreparation department.,Former employee Willie R. Watford had also workedon the same shift.Both testified that Jennings Watson had been the foreman incharge of the eight men on this shift.They indicated that the head foreman ofthe department, Henry Lane, would leave the plant between 4:30 and 7 p. m., andthat Jennings Watson would then be the sole person in charge of the second shiftemployees who worked from 3 to 11 p. m. Amerson and Watford both testifiedthatWatson assigned and directed the work of the second shift employees, andthat they made requests for time off from work to him.Watford's hourly rate in1955 ranged from $1.15 to $1.20, and Amerson's ranged from $1.05 to $1.15.Watson's rate in August 1955 was $1.45 per hour.Finishing Department Supervisor Garland Street testified that Everett Hall, GuySmith, and Jennings Watson are classified as working floormen whose duty is tocarry out work already laid out by others.They have no authority to hire or dis-charge employees.Street estimated that they performmanualduties 65 to 85percent of their working time and engage in supervision during the remainder oftheir time.They are hourly paid and punch a time clock, and are regarded byStreet as part of the working force as distinguished from the plant supervisory force.I am satisfied that Junior Segars is a supervisor within the meaning of the Actparticularly because his recommendations as to the hire of guards have been effec-tive,and thatJenningsWatson also is, a supervisor in view of the fact that heappears to be the sole person present and responsible for production by the sec-ond shift employees under him during the major portion of that shift.2 I amfurther satisfied that John T. McCantz is a supervisor because I infer from thecraftnature of his work thatinassigning,directing,and telling the mainte-nance electricians under him how to perform their electrical duties that he neces-sarily gives responsible direction to them.I am not persuaded by the evidence that Everett Hall and Guy Smith are super-visorswithin the contemplation of the Act.None of the statutory authority ofsupervisorswith. respect to power.to hire or discharge or make effective recom-mendations involving statuts of employees was shown by the evidence to reposein these persons.A finding that they are supervisors therefore could be made only onthe basis that they responsibly direct the work of employees under them.Therecord, however, fails to show the nature of the duties performed by any of thedye department employees under Hall and the inference that these employees per-form routine duties which require no responsible direction from Hall is as reason-able as any other. I cannot, therefore, make the required finding that Hall exercisesindependent judgment in directing the work of employees under him and that heresponsibly directs their work.While there is some evidence as to the duties ofthe packing department employees under Smith, these duties appear to be of asimple routine nature not requiring the exercise of independent judgment and re-sponsible direction by Smith. I find, therefore, that the General Counsel has notsustained his burden of proving by the necessary preponderance that Hall and Smithare supervisors within the meaning of the Act.In sum, I find that John Clark, Garland Street, Henry Lane. Edward Lewis. JuniorSegars,John T. McCantz, andJenningsWatson are supervisors as defined in theAct for whose conduct in this proceeding the Respondent is responsible.NLRB 1355;Potomac Electric Power Com-pany,111 NLRB 553. REEVES BROTHERS, INCORPORATED429b.Conclusions as to interference,restraint,and coercionFrom the foregoing findingsof fact Iconclude that the Respondent through itssupervisors and agents engaged in the following unlawful conduct in violation ofSection 8(a) (1) of the Act:(a) The assertion by Assistant Superintendent Clark to employee Dampier thatthe plant would close if it became unionized; his added comment that he knew whowas responsible for the union movement;his identification of Ernest Gainey as theringleader, and his statement that he was going to get rid of him; his interrogationof Dampier concerning his union activities which in the context of the foregoingimplies clear threats of reprisal to employees for engaging in such activities I con-strue as coercive;his request to Dampier to attend a union meeting and to reportto him what was said there, and his later inquiry from Dampier as to whether hehad attended the meeting and how the Union was progressing.(b) The attendance at the August 6 union meeting by Guy Smith at the behestof Assistant Superintendent John Clark as admitted by the Respondent's answer.I am convinced,contrary to the Respondent's contention,that Smith'sattendancewas for the purpose of interfering with the unionizing activity of the Respondent'semployees,and that he pursued that purpose pursuant to Clark's request.He wasthereby constituted the Respondent's agent for the commission of this conduct.Noexplanation was offeredby theRespondentfor Clark's request to Smith to attendthe meeting.In view of Clark's opposition to unionization,his coercive commentsto and interrogation of employee Dampier, his request to Dampier to attend a unionmeeting and report its activities to him,and Smith's vigorous opposition to unioniza-tion as expressed by him at the meeting, I infer that Smith'smission on behalf of'Clark was by unlawful surveillance to procure for him information as to the em-ployees' union activities and thereby to impede their organizational activities.(c)Foreman Henry Lane's remark to employee Gilbert Lowery that he had heardhe was for the Union and that if he wanted to keep his job he had better watch whathe was doing, which I construe as an undisguised threat to Lowery of discharge ifhe persisted in his support of the Union.(d) Jennings Watson's remark to employee Willie R. Watford that if he had any-thing to do with the Union he would lose his job.This also is a clear warning ofdischarge for engaging in union activities.Because I have found that Everett Hall and Guy Smith are not supervisors andbecauseI do notfind them to be agents of the Respondent on any other basis, exceptas to the attendance at the union meeting by Smith as already related,I do not chargethe Respondent with responsibility for remarks by them to employees which may beconstrued as unlawful interrogation concerning their union activities,warnings thatthe Respondent would close its plant if the employees were to unionize,or that em-ployees would be discharged if they were to engage in union activities.Ialso donot find coercive remarks made by Chief Electrician McCantz and by Head GuardSegars to employees to the effect that the Respondent would close its plant if it wereto become unionized. I do not believe that these remarks reasonably conveyedto the employees who heard them the impression that they reflected the Respondent'spolicy, but rather that McCantz and Segars were repeating a rumor in general cir-culation in the plant which was being disseminated by the rank-and-file employeesthemselves.Nor do I regard as coercivethe commentby Segars to employee TommieAmerson and to other employees in the canteen that were he, Segars,in their placehe would not have anything to do with the Union.This, in my view, was a privilegedexpression of opinion.Finally, I do not find that Foreman Edward Lewis had engaged in surveillanceof the August 6 and 13 union meetings despite the fact that he was observed in thevicinity of the meeting hall on both occasions. I accept his explanation for hispresence on Main Street in Bishopville on August 13 when he was waiting for hisautomobile to be greased as plausible and truthful.As to the August 6 occasionconcerning which he had no recollection I am further satisfied that his presence atthat time in his automobile in a parking space near the meeting place can readilybe understood without the implication that he had come there to spy on the unionmeeting.As the evidence clearly shows, and as the parties agree, the small businessarea of Bishopville where the meetings were held was frequented most by the localpopulace on Saturday afternoons, and the fact that Lewis, like any one of the manypersons on Main Street, was there at the time of the meeting, does not preponderatein favor of the belief that he was bent on espionage any more than the belief thathe was there for the legitimate reasons which ordinarily brought people to MainStreet on Saturday afternoons. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDExcept for the hereinabove specific findings of violation of Section 8 (a) (1) ofthe Act bythe Respondent,I shall recommend that all other complaint allegationswith respect to 8 (a) (1) violations shall be dismissed.c.DiscriminationThe complaint alleges that employee Ernest Gainey was discharged on August10, 1955, because of his union activities.This is denied in the Respondent's answer.The answer also affirmatively asserts that Gainey was laid off-as a matter of legiti-mate economic necessity.At the hearing the Respondent contended that if it shouldbe found that Gainey had been unlawfully discharged that his reinstatement to hisformer employment should nevertheless not be ordered because he had forfeited suchright by abusive and vulgar conduct directed towards his foreman, John Benson, whenthe latter notified him of his termination.Such conduct was testimonially deniedby Gainey.In substance, Gainey testified that when he was hired as a skilled welder on No-vember 10, 1954, he had indicatedto Benson, the head of the maintenance depart-ment, that he was interested in a steady job and that Benson had assured him of itspermanenceprovided that he proved his ability.During the period of his employ-ment, his major job consisted of pipe welding on a continuous dye range then beinginstalled.Gainey estimated, that this installation was completed about 3 or 4months before- his -employments was. terminated.In addition to skilled welding,Gainey claimed experience as a millwright and stated that he perfornied"-millwrightduties with the maintenance mechanics about 4 or 5 hoursweekly.Concerning the manner in which he was notified of his termination, Gainey gavethe following account.He had finished his work on August 10 at 3 p. m., theregular quitting time, and was about to leave with the rest of the maintenance crewwhen Benson told him to accompany him to his office.There Benson told him hewas letting him go for economy reasons, and asked him to sign certain papers sothat he could be paid in full.Gainey related that he then remarked, "Mr. BensonI know you are not firing me or letting me go because of the expenses and I wouldlike to know the real reason for you letting me go."He told Benson that he hadnot kept his promises to him, whereupon Benson replied that if Gainey wanted toknow the real reason for his discharge it was because he "tried to sneak a goddamnunion in the plant."Gainey then sought to make clear to Benson that his activitie.,had in effect been openly- conducted and that he had not -resorted to sneak tactics.Benson did not retort, but instead insisted that Gainey sign the proffered papers orhe would not be paid.Gainey adamantly refused to sign and was about to walkout when Benson gave him his checks.Concerning the availability of welding work requiring his services at the timeof his termination, Gainey testified that on August 9 he had completed a set ofwinders for a frame and that Cleve Steadman, Benson's assistant and concededly asupervisor, then told him that a "bunch" of these winders would have to be madeand that "it looks like they are so pleased with that one that we are going to havetomake them everywhere they can use them here."Gainey further stated thatSteadman had told him that he would make the winders. Steadman did not tellhim how long it would take to make and install all the winders, or how manywinders would have to be installed, but did indicate that one day would be requiredfor each.Gainey testified that when he finished his work on August 10 there weremore winders to be installed.He also referred to another conversation with Stead-man about 3 weeks before his termination relating to the modification, repair, andinstallation of pipelines in certain dye becks, some of which Gainey had alreadysuccessfully completed, and that Steadman had then told him that he would berequired to dosimilarwork on all the dye becks, but that the start of this opera-tion would be delayed until' the arrival of material.Gainey stated that Steadmanhad not mentioned the time it would take to complete this work, but in Gainey'sopinion at least 2 to 3 months would have been required.Gainey's account of his union activities in the plant was not controverted by theRespondent.In its brief the Respondent concedes that it is undisputed that hewas very active, that he had initiated the movement to unionize the plant, and thathe had obtained the signatures of 50 employees to union membership cards It isclear from the record that Gainey's activities which started in late April or earlyMay 1955 and which continued until his employment was terminated, establishedhim as the leader of the union movement in the plant. The record further showsthatGainey's activities were carried on extensively inside the plant, and that, ashereinabove found, knowledge of these activities had been acquired by AssistantSuperintendent Clark who had stated to employee Dampier his intention to get REEVES BROTHERS, INCORPORATED431rid of Gainey.As noted, Clark's comment was made on August 5, 5 days beforeGainey's termination.Benson gave this version of Gainey's termination.Before Gainey was hired theRespondent had not included a full time welderin itsmaintenancedepartment,but had utilized the services of a welder from another of the Respondent's plantsas the need arose.When hired in November 1954 Gainey had pointed out thathe had been getting only 2 days' work per week on his former job and Bensonhad indicated that there was at least 6 months to a full year of welding work to bedone in the Respondent's plant.He denied giving assurance that Gainey would beemployed beyond this period.When Gainey came to work the Respondent beganinstallation of the continuous dye range which was completed in April or May1955.Following this operation there was the installation of a rope soaper andjigs.These installations kept Gainey busy welding and resulted in the setting asidefor the future of a backlog of repair work involving welding.As the installation workwas being finished this repair work was undertaken and the backlog began todiminish until it was finished in either September or October 1955.Referring to thedye beck operations mentioned by Gainey, Benson indicated that the modificationswhich were required would have involved no more than 2 weeks' work if there wereno interruptions; that Gainey had completed all the required work on the dye becksin: the summer of 1955, but that he could not recall the exact completion date.Concerning the question of available welding work at the time-of Gainey's ter-mination, Steadman, Benson's assistant,testified that the dye beck work was aboutcompleted at the time of Gainey'sdeparture,and that there may have remainedone beck to be modified.As to the winders concerning which Gainey had testified,Steadman denied that there was a substantial amount of work to be done on themwhen Gainey left.He further denied having held a special conversation with Gaineyshortly before his termination in which he had indicated there was a backlog ofwelding work, but conceded having had "dailyroutinetalks" with Gainey.He alsotestified that he did not recall that a backlog of welding work existed when Gaineyleft.According to Benson, Plant Manager Morrison during the summer of 1955 hadindicated the necessity of a reduction in the maintenance force in view of the Re-spondent's monetary losses then being incurred.ThereuponBensonsurveyed hisforce and concluded that he could economicallyeliminatethewelder's job andthat of a janitor.Factors which influenced his decision to dispense with Gaineywere the completion of the installations which required welding and particularly thecompletion of the gas line which occurred 2 days before Gainey's termination, thefact that there were 2 skilled mechanics in the maintenance department who werecapable of performing such welding as might be required in the future, the furtherfact that while these persons were superior to Gainey as mechanics they could doadequate welding, and, finally, that Gainey was the employee with the least seniorityin the maintenance department. Since Gainey's departure no employee has been hiredin the maintenance department to replace either him or the janitor who had beenterminated with him the same day.Whatever welding has since then been requiredwas performed by the aforementioned two mechanics in the department, and nowelding work has been farmed out to an outside shop.As noted above, the Respondent acknowledges that Gainey actively supportedthe Union.Both Benson and Steadman, however, expressly disclaimed knowledgethat he was the leader of the movement.Benson testified that he had heard itrumored that William Archie Griggs, the aforementioned electrician in his department,was the union ringleader.3He stated that Assistant Plant Superintendent Clarkwas concerned with production operations in the plant and not with maintenance,and that Clark had never told him that Gainey was the union ringleader or hadinstructed him to get rid of Gainey.He admitted that Plant Manager Morrison,his direct superior, had told him in June or July 1955 that there were attempts beingmade to unionize the plant.He also conceded that the union movement was thenbeing discussed among the Respondent's supervisors who talked about the rumorscirculating throughout the plant, and that he knew about the movement because"you could hear it all over the plant."He denied that Morrison had ever orderedor instructed him to do anything in connection with the Union. Steadman admittedthat he had held a conversation with Gainey about the Union in which Gaineyhad told him he had heard the Union was coming in and that he would have to quitbecause he couldn't get along with it.He testified that he had reported this discus-sion to a supervisor, but did not make any report that Gainey was active in the Union.3 Foreman Edward Lewis testified that he, too, had heard the same rumor.Griggsdenied that he had engaged in any activities which could have supported such rumor. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe admitted that he had heard rumors around the plant concerning union activitybut heard nothing about anyone being the ring leader in the movement.Ostensibly to show that Gainey had not after his termination considered himselfdischarged for union activities, the Respondent introduced in evidence a copy ofthe claim for unemployment compensation filed by Gainey on August 18, 1955,,with the South Carolina Employment Security Commission in which as explana-tion for his separation from employment appears the notation:John Benson Foreman said they had to economize on the shop labor and weregoingto double upon some ofthe jobs.,Gainey testified that this notation had been inserted by the clerk who received theclaim who had told him that to process his claim it was unnecessary to furnish addi-tional information.Itwas for this reason that he had failed to tell her that hisdischarge resulted from hisunionactivities 4With respect to the contention that Gainey was disqualified for reinstatementbecause of his abusive and vulgar conduct at the time of his termination,Bensongave this account.He related that he had called Gainey into his office after quittingtime on August 10 where he explained that economy reasons had compelled thetermination and had requested him to sign certain personnel forms.Gainey'sresponse was that he wouldn't sign a "damn thing," and charged "that is not whatyou are firing me for."Gainey further implied that he was being fired for hisunion activity and denied that he belonged to the "damn thing."Benson claimedthat he remained silent about 'the Union, but repeated his explanation whereuponGainey exclaimed, "you are nothing but a Goddamn s. o. b.," and reiterated thisseveral times before walking out of the office.He then returned and stated toBenson "you are nothing but a Goddamn s. o. b. in the plant anyway."UponGainey's refusal to sign the personnel forms, Benson called Plant Manager Morri-son and explained the situation.He was advised by Morrison to give Gainey hischecks whether he signed the papers or not.Bensonalso decided to call HeadGuard Segars to avoid any trouble with Gainey.However, Gainey had left the,office before Segars arrivedSegars testified that when he came to Benson's officeand ascertained that Gainey had left, he went back to the guard room.On theway he saw Gainey in the parking lot stopping and talking to various persons.Heasked Gainey to leave the premises, which he did, but not before he said, "I havebeen handed a raw deal and JohnBenson isa damn s. o. b. and that goes for youtoo,Mr. Segars."Foreman Edward Lewis testified that he had been near Benson's,office when Gainey came out and entered the shop to pick up his personal belongingsand that Gainey had said to him, "that Goddamn s. o. b. in there, if I 'ever catchhim away from the plant, I will beat hell out of him." Then, according to Lewis,as Benson came out of his office Gainey exited from the shop and the latter declaredto Benson, "If I ever catch you away from here, I will cut your damn ass."Gainey denied that he had cursed atBensonas related by the foregoing witnesses.He conceded that after he had left Benson and as he was departing from the planthe had encountered a Negro employee and in a discussion about a union card whichthe employee had failed to give him that day he had said to him, "Damn you andthe card too."These facts are clearly established.Gainey had started the movement to unionizethe plant and was its leading proponent.The extent of his union activities farsurpassed those of the other employees and unquestionably distinguished him as theunion ringleader in the plant. I do not credit the claims by Foremen Benson andLewis concerning rumors that William Archie Griggs rather than Gainey was theunion ringleader for Griggs had done nothing to rate such reputation. It is highlyimplausible that such unfounded rumor should have originated and reached thesesupervisors especially as the evidence shows that Gainey's role as ringleader wasso well known that it came to the attention of Assistant Plant Superintendent Clarkwho was so concerned as to state his intention to discharge him therefor. It isclear that Gainey's termination occurred in the midst of the Union's campaign4 days after it had held its first meeting of employees and 5 days after Clark's threatto get rid of him. The record further demonstrates that the Respondent's officialsand supervisors were aware of and discussed the movement in the plant, were hostiletowards it, that Assistant Plant Superintendent Clark had through unlawfulsurveil-lance sought information concerning the union activities of the employees, and,as found above, he and other supervisors had by unlawful means sought to impedethe campaign to unionize the employees.Finally, it appears that Gainey's termi-nation occurred abruptly without any advance notice.These facts coupled with3 I credit Gainey's explanation which I furtheraccept as plausible REEVES BROTHERS, INCORPORATED433Gainey's. testimony which indicates that there was welding work available for himat the time of his termination which he had been assured by his superior was to beperformed by him establishes a strongprimafaciecasefrom which the inferencemay readily be drawn that he was unlawfully discharged because of his unionactivities.The issue for determination is whether the Respondent's explanationthatGainey's termination was motivated by lawful economic considerations issufficiently proved to overcome the General. Counsel'sprima faciecase.The crux of the question is the bona fides of Benson's and Steadman's testi-mony that by August 10 the amount of welding work to be done in the maintenancedepartment had been reduced to the point where there was no further need forGainey's services as a full-time skilled welder.Had Benson's and Steadman'stestimony convincingly demonstrated the lack of welding work for Gainey as claimedby them, I would be satisfied that his termination on August 10 was for legitimateeconomic reasons.Their testimony as a whole does not satisfy me that these werethe reasons. I have reached this conclusion despite the proof that the Respondenthas not hired anyone to replace Gainey, and that since his departure all weldingwork in the Respondent's plant has been performed by mechanicsin the mainte-nance crew.While this circumstance provides cogent support to the Respondent'sdefense, it is not conclusive. I am convinced by this evidence that there probablycame a time after August 10 and before the hearing in this case when there wasinsufficientwelding work economically to warrant Gainey's retention, but I amnot persuaded that this was the prevailing condition when he was terminated.Gainey's testimony about the welding work which Steadman had assured him hewould be assigned on the dye beck modifications and on the making and installationof winders import that so far as Steadman was concerned he had no doubt as tothe need for Gainey's services after August 10. It will be recalled that Gaineyfixed the conversation with Steadman regarding the dye becks as occurring about3 weeks before his termination, and the conversation with him about the winders1day before the event.Steadman did disagree with Gainey's estimate of theamount of work remaining on the dye becks when he left, for purposes of thisanalysis, his recollection that the dye beck operation was virtually finished byAugust 10 may be regarded as more accurate than Gainey's opinion that 2 to 3months' work was still to be accomplished.However, the question of how muchwork on August 10 remained to be done on the winders was not settled with equalcertainty by Steadman's testimony.Thus, when asked whether there were anywinders to be built when Gainey was laid off, he answered, "I don't know, Sir, webuilt several of them but I believe we began taking them out about the time he leftthere."He was subsequently asked whether at that time there was a substantialamount of work to be done on the winders and he replied, "No," and then whenasked, "One way or another," he testified, "No, not as I know of." Steadman'stestimony on this subject is not a precise refutation of Gainey's account that he hadcompleted but one set of winders on August 9, and that according to Steadman, a"bunch" of winders were to be made and installed wherever they could be used inthe plant.Rather, Steadman's belief that they had begun taking out the windersabout the time of Gainey's departure would appear to be consistent with the latter'sclaim that on August 9 this project was at its beginning stage.That Steadmandid not regard the unfinished winder work as substantial when Gainey left, is nothelpful, for his view as to what was substantial was not explicated and couldwithin his meaning of the term have involved enough work to have kept Gaineybusy for weeks beyond August 10. 1 am convinced that Steadman did discuss thewinder program with Gainey on August 9 and had then indicated to him the ex-pectation that for an unspecified Period he would be occupied with this activity.I am satisfied that this was so not alone because I credit Gainey's testimony on thepoint, but for these additional reasons.Bearing in mind Steadman's testimonythat he had daily routine discussions with Gainey, I infer that they related to Gainey'scurrent or future work.As the winder work was the very job with which Gaineywas concerned on August 9, it may reasonably be assumed that this was the topicdiscussed with Steadman.Significantly, Steadman testified that with the exceptionof remodeling or rebuilding jobs, he lays out all .the "foreward work" for the mainte-nance force. In view, thereof, it may reasonably be concluded that during a dailyroutine discussion with Gainey on August 9, Steadman outlined to Gainey whatwork was expected from him in the ensuing period, and, if Steadman had not beenable to lay out future work for him, that he would havementionedthismatter toGainey.The fact is that Steadman gave no indication that Gainey's welding workwas running out. I am thereby persuaded that at the very least there was winder405448-57-vol. 116-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork for Gainey on August 9 which Steadman could and did lay out for futureaccomplishment by him.Benson's testimony also fails convincingly to supporthis claim of lack of weldingwork for Gainey when he was separated.Whileemphasizingthe reduction in thewelding backlog as a factor in Gainey's layoff on August 10, he testified that "webegan to catch up" with the backlog in September or October.This was from 1 to3months after Gainey's layoff.He further stated that Gainey's layoff coincidedwith the completion of therunningof a gas line about 2 days before his layoff.Thisseemsto be work in the category of installation rather than repair work whichhad been accumulating during the period ofconcentrationon installation.Therewould then appear to be an inconsistencyin Benson's account of a reduction in thebacklog for he had explained that this work had been put off until the installationswere finished.Benson's account of Gainey'sgasline activities before his layoffis also inconsistent with Steadman's testimony to the effect that Gainey before hislayoff had been occupied with the dye beck modifications which had by then beenvirtually completed by him. It certainly is inconsistent with his claim that Gainey'swork on the winders was virtually completed on August 10 when he was laid off.I find, in accord with Gainey's testimony, and contrary to the testimony of Ben-son and Steadman, that there was welding work available when Gainey was termi-nated on August 10 which he had been assured by Steadman would be performed byhim for an undetermined period after August 10, and that lack of suchweldingwork was not a factor which influenced the Respondent's decision to terminateGainey's employment on August 10.Having rejected the explanation that Gainey's layoff on August 10 resulted froman unavailability of sufficient welding work to warrant his employment beyond thatdate, I conclude therefrom and from all the elements previously enumerated asconstituting the General Counsel'sprima faciecase,that Gainey was discharged bythe Respondent on August 10 because of its desire to rid itself of the leader of theunion movement in its plant.The Respondent thereby violated Section 8 (a) (3)of the Act. In so concluding I find it unnecessary to resolve the conflicting testi-mony by Gainey and Benson as to whether the latter had admitted to the formerthat he was laying him off because he was trying to sneaka union intothe plant,for I am satisfied that the motive for Gainey's termination is established withoutproof of such admission of culpability.Were it necessary, however, to make suchdetermination I would credit Gainey's testimony over Benson's.Benson demon-strated a resentment towards Gainey, manifested by the alteration of Gainey's per-sonnel record prepared by Benson on the occasion of the former's termination,which impairs his reliability as a witness.The circumstances concerning this inci-dent are these.As related, Benson had requested Gainey to sign certain docu-mentswhen he gave him the separation notice, and Gainey had adamantly refusedto sign.One of these documents was a rating form which had been prepared inadvance by Benson.On it he had written as a reason for discharge, "full time jobdiscontinued" and had rated Gainey on certain factors relevant to his effectivenessas panemployee.Using letter symbols with "A" as the highest rating and "D" asthe lowest, Benson had originally rated Gainey "A" for ability, and "B" for con-duct, quality of work, quantity of work, and attitude.He also had inserted "Yes"concerning eligibility for rehire.Following the events which transpired in his officewhen he gave Gainey his notice, Benson changed the ratings for conduct and quan-tity of work to "D," and Changed the "Yes" for rehire to "No." Benson explainedat the hearing that Gainey's offensive conduct had caused the changes.While I canperceive how Benson could justifiably have changed the conduct factor on the basisof Gainey's alleged abusiveness, no such justification appears for the downgradingof the quantity of work factor.Benson conceded he had made this change becausehe was "mad."The Respondent contends that this change was the result of Benson'sangry confusion and that he had really intended to change the rating for attitude to"D."This, however, was not Benson's testimony, and it should be noted thatBenson did not make the alteration in the heat of the moment but after he had lefthis own office and had gone to the main office. I am satisfied that Benson haddeliberately altered Gainey's rating form to preclude Gainey's eligibility for rehireby the Respondent, and that in so doing he had falsified the report.With respect to the Respondent's contention raised at the hearing that Gainey'sinsubordinate and vulgar remarks to and about Benson, as related by Benson,Segars,and Lewis, disqualify him for reinstatment, there are credibilityissuesto be re-solved arising from Gainey's denial of the conduct attributed to him.First, as toBenson's testimony, in view of the impairment of his reliability as indicated, I credit REEVES BROTHERS, INCORPORATED435Gainey's denial that he had in his presence referred to him as an "s. o. b." 5 I discreditLewis' testimony that Gainey had threatened Benson to his face with mayhem.Surely, if Gainey had uttered these words to Benson the latter would have rememberedthem and would have referred to them in his testimony.He did not, I am satisfied,because Gainey did not speak these words to him.Moreover, Benson's account ofGainey'smovements conflicts with Lewis' account, for Benson had testified thatwhen Gainey came to his office a second time and called him an "s. o. b." he thenleft.Nothing in this account refers to another meeting with Gainey in the presenceof Lewis.Segars' testimony also indicates the fallaciousness of Lewis' account, forwhen he arrived at Benson's office in response to the latter's call, Gainey hadalready left.That Gainey did not thereafter return, so as to explain Lewis' account,is borne out by Segars' testimony that on his way back to the guard room he sawGainey in the parking lot, that he instructed him to leave the premises, and thatGainey did thereupon leave.Because I regard Lewis' testimony in this respect asunworthy of belief, I also discredit his testimony that Gainey had in his presence,but not in the presence of Benson, referred to the latter as an "s. o. b." and threat-ened him with a beating. Segars impressed me as a credible witness whose testi-mony that Gainey referred to him and Benson as "s. o. b: s" is believable, particu-larly as Gainey was in an excited mood as evidenced by his admitted angry remarksto the employee who had failed to return a union card to him.The question thenremains whether having uttered these words to Segars, Gainey has thereby disquali-fied himself for employment by the Respondent. I do not believe that a reinstate-ment remedy for the Respondent's unfair labor practice should be withheld becauseof this incident.Had Gainey during the course of his employment been insolent,insubordinate, or guilty of an impropriety towards a superior, he could with im-punity have been disciplined or discharged therefor.His misbehavior had nothingto do with his discharge.That action, which I have found to be unlawful, in myview provided sufficient foreseeable provocation to the employee affected by thediscrimination to have caused an emotional response intense enough to produce theremark attributed by Segars to Gainey. I do not feel that Gainey thereby renderedhimself unemployable by the Respondent so as to disqualify him for reinstatement .6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that the Respondent had on August 10, 1955, discriminatorilydischarged employee Ernest Gainey and that it has since failed to reinstate him toemployment. It will therefore be recommended that the Respondent be orderedto offer him immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to seniority or other rights and privileges,subject to the following conditions.The record contains evidence which, as I haveindicated, shows that absent the discrimination against him Gainey might neverthe-lesshave been separated from his employment because of a reduction in theRespondent's welding work requiring Gainey's skilled full-time services. If there isnow insufficient work to warrant Gainey's employment by the Respondent as awelder, it is recommended that the Respondent not be required to offer him imme-diate reinstatment, but that it be required to place his name on a preferential hiringlist and that he be offered employment therefrom as work requiring the services of askilled welder becomes available and before any other person is hired for such work.If any person has been hired since the close of the hearing to perform such work,5 The Respondent's brief argues that because Benson downgraded Gainey's ratingsafter the events which occurred in Benson's office, this proves that he had been angeredby Gamey's offensive language attributed to him by BensonThis is not necessarily so.Benson could just as well, and I believe was, angered by Gainey's refusal to sign the docu-ments presented to him by Benson and by Gainey's accusation that the real reason for hisdischarge was his union activities and that Benson's economic explanation was false.6 SeeEfco Manufacturing, Inc.,108 NLRB 245, enfg. 227 F. 2d 675 (C. A. 1) ;VermontAmerican Furniture Company,82 NLRB 408, enfg. 182 F. 2d 842 (C. A. 2). 436DECISIONS - OF -.NATIONAL LABOR RELATIONS BOARDit isfurther recommehded that isuchsperson-be-dismissed-aid'tliat Gainey forthwithbe offered reinstatement.It shall also be recommended that the Respondent make whole Gainey for anyloss he may have suffered because of the discrimination against him by payment ofa sum of money equal to the amount he normally would have earned as wages fromthe date of the discrimination to the date of the offer of reinstatment, or placementon such preferential list, as the case may be, less his net earnings during said period,with back pay computed on a quarterly basis in the manner established by the Boardin F.W. Woolworth Company,90 NLRB 289. As it appears that he might ulti-mately have been separated from employment even if he had not on August 10,1955, been discriminatorily discharged, this possibility will be taken into considera-tion in determining the back pay due him, in compliance with this recommendation.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices may reasonably be anticipated. It willtherefore be recommended that the Respondent be ordered to cease and desist fromin any manner infringing upon the rights guaranteed to its employees by Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Reeves,Brothers, Incorporated,Bishopville Finishing Division,is an employerwithin the meaning of Section2 (2) of the Act, andis engaged in commerce withinthe meaning of Section 2 (6) and(7) of the Act.2.United Textile Workers of America, AFL-CIO, is alabor organization withinthe meaning of Section2 (5) of the Act.3.By discriminating with respect to the hire and tenure of employment of ErnestGaineytherebydiscouraging the free exercise of rights guaranteedby Section 7 ofthe Actand discouraging membership in and activities for the above-mentioned labororganization,the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) of the Act.4.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteedby Section 7 of the Act, theRespondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the Labor Management Rela-tionsAct, we hereby notify our employees that:WE WILL NOT discourage membership in or activities in behalf of the UnitedTextileWorkers of America, AFL-CIO,or inor on behalf of any other labororganization of our employees, by discriminating in any manner in regard tohire, tenure,or any term or condition of employment.WE WILL offer to Ernest Gainey immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to any seniorityor other rights previously enjoyed, and make him whole for any loss of earn-ings as a result of the discrimination against him as set forth in the IntermediateReport and Recommended Order issued by the Trial Examiner of the NationalLabor Relations Board.WE WILL NOT coerce employees in the exercise of their rights to engage in orto refrain from engaging in unionactivitiesby interrogating them as to theirunion membership or activities in a manner constituting interference, restraint,or coercion in violation of Section 8 (a) (1), by telling employees that the plantwill close if they become unionized,by making statements that the identity ofthe leader of the employees in theirunionactivities is known and that he willbe discharged therefor,by threatening employees with discharge for engaging inunion activities,and by requesting and sending employees to union meetings toacquire and report information concerningwhat occursat such meetings.WE WILL NOT in any manner interfere with,restrain,or coerce our employeesin the exercise of the right to self-organization, to form labor organizations, or BROWN WOOD PRESERVING COMPANY437to join or assist the above-named or any other labor organization,to bargaincollectively-through representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from engaging in any or all such activities,exceptto the extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment in conformitywith Section 8 (a) (3) of the Act.All our employees are free to become or remain,or to refrain from becoming orremaining members of any labor organization except to the extent above stated.REEVESBROTHERS,INCORPORATED,BISHOPVILLEFINISHING DMSION,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Brown Wood Preserving CompanyandLouisville District CouncilofWoodworkers,United Brotherhood of Carpenters and Join-ers of America,AFL-CIO,Petitioner.Case No. 9-RC-2756.August 3, 1956DECISION AND DIRECTIONPursuant to the provisions of a stipulation for certification uponconsent election duly executed on April 20, 1956, by the Employer andthe Petitioner, an election by secret ballot was conducted on May 15,1956, among certain employees of the Employer in the appropriateunit.At the conclusion of the election, the parties were furnishedwith a tally of ballots, which shows that of approximately 40 eligiblevoters, 37 cast ballots, of which 18 were cast for the Petitioner, 18against the Petitioner, and 1 ballot was challenged.As the challenged ballot was sufficient to affect the results of theelection, the Regional Director, acting pursuant to the Board'sRulesand Regulations, made an investigation of theissuesraised by thechallenge, and on June 8, 1956, issued his report recommending thatthe challenge be overruled and that the ballot be opened and counted.On June 14, 1956, the Employer filed exceptions to the report.Upon the entire record in this case, the Board makes the followingfindings :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.116 NLRB No. 60.